Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/28/2022, has been fully considered and reviewed by the examiner.  The examiner notes the amendments to claim 7 and 14.  Claims 1-20 remain pending.  Claims 1-6, 12-13 and 18 are withdrawn from consideration and claims 7-11, 14-17 and 19-20 are examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5968379 by Zhao et al.
Claim 7:  Zhao discloses a method of depositing a material, the method comprising: delivering a mixture comprising a first precursor through a showerhead to a processing 
region of a semiconductor processing chamber;  applying a first voltage at a first frequency to the showerhead;  forming a plasma of the mixture within the processing region;  applying a second voltage at a second frequency to a pedestal while applying the first voltage at the first frequency to the showerhead, the second frequency being less than the first frequency;  and depositing the material on a substrate disposed on the pedestal, the material comprising elements from the mixture (Figure 15 and accompanying text, see also abstract as it relates to PECVD, Figure 5 and accompanying text). 
Zhao discloses a PECVD process that includes a high frequency to showerhead and low frequency to pedestal and discloses the using a filter (i.e. terminator) that includes a low frequency path to ground electrically coupled to the showerhead and configured to also allow high frequency RF power to flow to the showerhead (see Figure 15 and accompanying text).
 Claims 8-9:  Zhao discloses the second frequency is 100 KHz and the first frequency is 13 56 MHz (Figure 15 and accompanying text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180218902 by Venkatasubramanian taken collectively with Law and Zhao.
Venkatasubramanian discloses a method for depositing a material, the method comprising: delivering a mixture comprising a first precursor through a showerhead to a processing region of a semiconductor processing chamber (Figure 1 and accompanying text);  applying a first voltage at a first frequency to the showerhead (0035);  forming a plasma of the mixture within the processing region (0036);  and depositing the material on a substrate disposed on the pedestal, the material comprising elements from the mixture (Figure 1 and accompanying text).
Venkatasubramanian discloses plasma processing and using a high frequency and low frequency (0035); however fails to disclose applying a second voltage at a second frequency to a pedestal while applying the first voltage at the first frequency to the showerhead, the second frequency being less than the first frequency as claimed. 

As for the requirement of the low frequency terminator electrically couple with showerhead and configured to form ground for second voltage at second frequency while forming an open circuit for the first voltage at the figure frequency, the examiner cites here Zhao, which like Law, discloses a PECVD process that includes a high frequency to showerhead and low frequency to pedestal and Zhao discloses the using a filter (i.e. terminator) that includes a low frequency path to ground electrically coupled to the showerhead and configured to also RF power to flow to the showerhead (see Figure 15 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to have included the low 
Claims 8-9:  Law discloses the second frequency is 2 MHz (column 2, lines 8-10) and the first frequency is 13 MHz (column 2, lines 5-8).  These ranges overlap the claimed frequency as therefore disclose and/or make obvious the claims as drafted.
Claims 10-11:  Venkatasubramanian discloses a mixture of tungsten, boron and carbon comprises gases and the layer is WBC (0067).

Claims 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian as applied above and further with US Patent 7323401 by Ramaswamy et al. and US Patent 6121161 by Rossman et al. with Zhao alone or further with Law.
Venkatasubramanian discloses all that is taught above and discloses PECVD for a layer for the formation of integrated circuit technology (0003).  Venkatasubramanian discloses applying a RF source including a high frequency and low frequency power supplied (0035) and therefore using both would have been obvious to one of ordinary skill in the art (see “and/or”) and such is taught as being applied to the showerhead (see Figure 1 and accompanying text).  Each would have a voltage (see 0064, related to high frequency and RF Bias voltages).  Venkatasubramanian fails to explicitly disclose the claimed layers on the chamber surface.  However, Ramaswamy, also discloses PECVD layer formation during IC technology and discloses applying a RF to generate the plasma during the deposition of a hard mask and also discloses coating the interior surface of the chamber with passivation layer to prevent or minimize metal contamination on the wafer (column 19, lines 15-40) and therefore it would have been obvious 
Ramaswamy fails to suggest the claimed layers.  However, Rossman, also discloses PECVD layer formation during IC technology and discloses applying a seasoning layer to prevent metal contamination during plasma processing and discloses supplying a first silicon-containing precursor and an oxygen-containing precursor to a processing region of a semiconductor processing chamber and forming a plasma of the first mixture within the processing region;  depositing a silicon oxide layer on a wall of the semiconductor processing chamber (column 9, line 5-45)
 delivering a second mixture comprising a second silicon-containing precursor and a nitrogen-containing precursor to the processing region;  forming a plasma of the second mixture within the processing region;  depositing a silicon nitride layer on the wall of the semiconductor processing chamber (column 9, line 5-45).  
Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have modified Venkatasubramanian with Law to prevent metal contamination using the passivation layer during hard mask formation as suggested by Ramaswamy and use the SiO2 and SiN dual seasoning layer as suggested by Rossman because Rossman discloses such a seasoning layer will protect against metal contamination.
As for the requirement of the low frequency terminator electrically couple with showerhead and configured to form ground for second voltage at second frequency while forming an open circuit for the first voltage at the figure frequency, the examiner cites here 
While the examiner maintains the first and second voltage applied, the examiner cites here Law, which discloses applying the high and low frequency concurrently to provide the benefits of improving coating properties and therefore taking the references collectively it would have been obvious as predictable to apply a high frequency and low frequency to the chamber during deposition to reap the benefits of improved film properties (i.e. smoothness). 
Claim 15:  Venkatasubramanian discloses applying the second voltage at the second frequency is applied to the showerhead (see 0064, in combination with 0035).  Law discloses applying the high and low frequency to the showerhead as claimed (Figures 3A-3B, column 5, lines 23-28).
Claim 16:  Ramaswamy discloses placing the substrate on the pedestal in the processing region after depositing the passivation layer (column 19, lines 38-40).   Such is also taught by Rossman at Figure 2-3.
Claim 17:  Venkatasubramanian discloses a second voltage applied at 0 to 500 watts (0064), fully overlapping the claim as drafted and therefore makes obvious the claim.  Law 
Claim 19:  Venkatasubramanian discloses a mixture of tungsten, boron and carbon comprises gases and the layer is WBC (0067).
Claim 20:  Venkatasubramanian discloses a first frequency of 13.56 MHZ and a second frequency of 300 to 350 KHz, each of which is within the claimed ranges as drafted and therefore makes obvious the claims.  Law discloses a high frequency of 13 MHz or more and low frequency of 2MHz or less (column 2, lines 5-10) each of which overlaps or is within the claimed ranges as drafted and therefore makes obvious the claims
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718